

EXHIBIT 10.1





WAIVER AND FIRST AMENDMENT
TO
AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT


WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE
PURCHASE AGREEMENT, dated as of March 23, 2016 (this “Amendment”), among THE
SCOTTS COMPANY LLC, a limited liability company organized under the laws of Ohio
(the “Company”), THE SCOTTS MIRACLE-GRO COMPANY, a company organized under the
laws of Ohio (the “Parent”), THE BANKS PARTY HERETO and MIZUHO BANK, LTD., as
administrative agent (together with its permitted successors in such capacity,
the “Administrative Agent”).
RECITALS:
WHEREAS, reference is made to that certain Amended and Restated Master Accounts
Receivable Purchase Agreement, dated as of September 25, 2015, among the
Company, the Parent, the Banks party thereto and the Administrative Agent (as in
effect on the date hereof immediately before giving effect to the amendments
contemplated hereby, the “Existing Agreement” and as amended by this Amendment,
the “MARPA”; capitalized terms used herein but not otherwise defined herein
shall have the meaning given to them in the MARPA);
WHEREAS, the Facility Parties have requested that the Banks and the
Administrative Agent agree to add subsidiaries and affiliates of the Approved
Debtors as “Approved Debtors” under the MARPA and the Banks and the
Administrative Agent have agreed to such request subject to the terms and
conditions hereof; and
WHEREAS, the Facility Parties, the Banks and the Administrative Agent have
agreed to amend the recourse nature of the Existing Agreement as further
detailed in this Amendment; and
WHEREAS, the Facility Parties have requested that the Banks and the
Administrative Agent waive the timing of certain delivery requirements in the
MARPA and the Banks and the Administrative Agent have agreed to such request
subject to the terms and conditions hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Facility Parties, the Administrative Agent and
each Bank party to the Existing Agreement hereby agree as follows:
SECTION 1.    AMENDMENTS. Effective as of the Amendment Effective Date (as
defined in Section 3 hereof), the Existing Agreement is hereby amended as
follows:
(a)    The definition of the term “Blocked Accounts” shall be amended and
restated to read in its entirety as follows:
“Blocked Accounts” means the accounts opened by the Company in its name for the
Approved Debtors with JPMorgan Chase Bank, N.A. or such other bank approved by
the Administrative Agent for the purpose of collecting the Purchased Receivables
of such Approved Debtors and which shall be subject to a blocked account
agreement with the Administrative Agent providing the Administrative Agent, for
the benefit of the Banks, with control over such account.








--------------------------------------------------------------------------------

- 2 -



(b)    The definition of the term “Debtor Default Event” shall be amended by
deleting therein the words “due to a Financial Inability to Pay”.
(c)    The definition of the term “Defaulted Receivable” shall be amended and
restated to read in its entirety as follows:
“Defaulted Receivable” means any Purchased Receivable which is past due.
(d)    The definition of the term “Dilution” shall be amended by deleting
therein the words “not arising from such Debtor’s Financial Inability to Pay”.
(e)    The definition of “Financial Inability to Pay” shall be deleted in its
entirety.
(f)    The definition of the term “Pro Rata Share” shall be amended by deleting
the last sentence thereof.
(g)    The definition of the term “Repurchase Event” shall be amended by (i)
deleting in clause (iii)(z) thereof the words “or such Purchased Receivable
being written off as uncollectible based on Debtor’s Financial Inability to Pay”
and (ii) adding a new clause (iv) thereto which shall read as follows:
(iv)    such Purchased Receivable remains unpaid after its Maturity Date.
(h)    Section 4.1(b) shall be amended by deleting therein the words “; provided
further, for the avoidance of doubt, this Section 4.1(b) shall not apply to any
repurchase of a Receivable by a Bank required in accordance with Section
4.5(e)”.
(i)    Section 4.1(h) shall be amended and restated to read in its entirety as
follows:
(h)    As of such Settlement Date, solely with respect to any Committed
Purchase, such Receivables shall be required to be purchased only with respect
to any Approved Debtor the ultimate parent of which has public debt ratings
equal to or exceeding BBB- and Baa3 by Standard & Poor’s Ratings Services and
Moody’s Investor Service, respectively.
(j)    Section 4.2(a)(i) shall be amended and restated to read in its entirety
as follows:
(i) Each Bank that is purchasing Receivables on such Settlement Date, whether in
its sole discretion in accordance with Section 4.1 or as a Committed Purchase
shall make its Pro Rata Share of the Purchase Price thereof available to the
Administrative Agent not later than 2:00 p.m. (New York City time) on such
Settlement Date, by wire transfer of same day funds in Dollars, to the Payment
Account; and
(k)    Section 4.2(b) shall be amended by deleting therein the words “and the
requirements of Section 4.5(e)”.
(l)    Section 4.3 shall be amended by deleting therein the words “4.1(a)” and
replacing them with “4.1”.
(m)    Section 4.4(b) shall be amended by deleting therein the words “and the
requirements of Section 4.5(e)”.



--------------------------------------------------------------------------------

- 3 -



(n)    Section 4.4(d) shall be amended by deleting therein the words “Sections
4.5(e) and” and replacing them with “Section”.
(o)    Section 4.5(e) shall be amended and restated to read in its entirety as
follows:
(e) On each Settlement Date, the Company shall purchase from the Banks all
Purchased Receivables (including, without limitation, any Defaulted Receivables)
for a purchase price equal to the Purchase Price of such receivables minus any
amounts received by the Banks as repayment of such Purchased Receivables (such
purchase price, the “Repurchase Price”); provided that during the Commitment
Period the Company may use the Repurchase Price that it would have paid the
Banks for such Purchased Receivables to purchase Replacement Receivables,
provided that, subject to Section 4.3, the Company complies with the limitations
set forth in Section 2.1 relating to the Agreement Amount and the Debtor
Sublimits.
(p)    Section 4.6(a) shall be amended by deleting therein the words “or been
required in accordance with Section 4.5(e)”.
(q)    Section 5.1.2 shall be amended and restated to read in its entirety as
follows:
5.1.2 Except as set forth in Section 5.1.1 with respect to partial reductions,
adjustments, cancellations or setoffs of any Original Amount, if a Repurchase
Event with respect to a Purchased Receivable has occurred, the Administrative
Agent may, by written notice, require the Company to pay to the Banks in respect
of such Purchased Receivable, as directed by the Administrative Agent, an amount
equal to the Agreed Base Value of such Purchased Receivable (or so much of it as
was paid by the Banks to the Company and remains unpaid as Collections), and if
such Purchased Receivable is being repurchased by the Company after the Maturity
Date of such Purchased Receivable, together with interest thereon at the
interest rate specified in Section 7.6 from the due date to the date of the
Company’s payment in full thereof, and any other amounts then payable by the
Company hereunder including breakage costs under Section 7.4, whereupon such
amount shall become due and payable from the Company to the Banks on the date
specified in such notice and shall be paid into an account specified by the
Administrative Agent. On receipt of all amounts referred to above, the Banks
shall (at the cost and expense of the Company) execute such documents as may be
necessary to re-assign the applicable Purchased Receivables without recourse,
representation or warranty (except as to the title thereto by the Banks), to the
Company.
(r)    Section 5.2 shall be amended by deleting therein the words “and without
recourse except as set forth in Sections 4.5(e), 5.1, 7.2, 7.4, 8, 15 and 18.5”.
(s)    Section 8.1.2 shall be amended by deleting therein the words “or the
final proviso of Section 4.5(e)”.
(t)    Section 10.1(k) shall be amended by deleting therein the words “(if any
Purchased Receivable is more than 60 days past due, other than as a result of a
Debtor’s Financial Inability to Pay, it shall be presumed that the Debtor has
asserted a contractual claim or dispute)”.



--------------------------------------------------------------------------------

- 4 -



(u)    Section 15.4 shall be amended by deleting (i) in clause (vi) thereof the
words “not arising from the Financial Inability to Pay of such Debtor” and “(if
any Receivable is more than 60 days past due, other than as a result of the
Financial Inability to Pay of the Debtor, it shall be presumed that such Debtor
has asserted a contractual claim or dispute)” and (ii) the words “provided that
nothing in this Section 15.4 shall be deemed to provide indemnity to the
Administrative Agent and the Banks for credit losses resulting from the
Financial Inability to Pay of any Debtor” appearing at the very end of such
Section 15.4.
(v)    Section 18.5(c) shall be amended by deleting therein (i) the words
“except to the extent provided in Section 4.5(e)(ii)(x)”, (ii) the words “other
than Defaulted Receivables” and (iii) the words “or become Defaulted
Receivables”.
(w)    Section 18.5(d) shall be amended by deleting therein the words “(other
than Defaulted Receivables)” in both instances where they appear.
(x)    A new Section 19.12 shall be added which shall read as follows:
19.12 Recourse        Notwithstanding anything herein to the contrary, the
Administrative Agent and the Banks shall have full recourse to the Company in
case of non-payment of any Purchased Receivable on the Maturity Date thereof,
regardless of the reason for such non-payment.
(y)    Schedule 5 shall be amended and restated to read as set out on Annex
hereto.
SECTION 2.    LIMITED WAIVER. In reliance upon the representations and
warranties of the Company and the Parent set forth herein, the Banks and the
Administrative Agent hereby grant a one-time limited waiver (a) with respect to
the proposed Settlement Date to occur on March 24, 2016 only, of the requirement
in Section 4.1(a) of the MARPA that a Purchase Request and a Portfolio Report is
delivered at least four (4) Business Days prior to the Settlement Date, and
agree, with respect to such Settlement Date only, that such documents may be
delivered one (1) Business Day prior thereto and (b) of the requirement in
Section 3.2 of the MARPA that an officer’s certificate is delivered at least
four (4) Business Days prior to the effective date of the Commitment Period and
agree that such officer’s certificate may be delivered one (1) Business Day
prior thereto. This waiver shall not be deemed a waiver of any other event or
occurrence which has occurred or exists under the MARPA or any other Transaction
Document or hereafter may occur under the MARPA or any other Transaction
Document, or to establish a custom or course of dealing among the parties hereto
or any of them.
SECTION 3.    EFFECTIVENESS. This Amendment and the amendments and waivers set
forth herein shall be effective as of the date hereof (the “Amendment Effective
Date”) subject to the satisfaction of each of the following conditions, and in
case of any documentation to be delivered to the Administrative Agent, such
documentation shall be in form and substance reasonably satisfactory to the
Administrative Agent:
(a)    Amendment. The Administrative Agent shall have received counterparts of
this Amendment that, when taken together, bear the signatures of (i) each
Facility Party, (ii) the Administrative Agent and (iii) each Bank.
(b)    Representations and Warranties. At the time of and immediately after
giving effect to the amendments contemplated hereby on the Amendment Effective
Date, the representations and warranties contained in Section 10.1 of the
Existing Agreement and in the other Transaction Documents shall be true and
correct in all material respects (except for those representations and
warranties that are conditioned by



--------------------------------------------------------------------------------

- 5 -



materiality, which shall be true and correct in all respects) on and as of the
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except for those
representations and warranties that are conditioned by materiality, which shall
be true and correct in all respects) on and as of such earlier date.
(c)    No Termination Event. At the time of and immediately after giving effect
to the amendments contemplated hereby on the Amendment Effective Date, no
Termination Event shall have occurred and be continuing.
(d)    Other. The Administrative Agent shall have received such other assurances
as the Administrative Agent may reasonably request in connection with the
transactions contemplated by this Amendment.
SECTION 4.    MISCELLANEOUS.
(a)    This Amendment is a Transaction Document. All references in the Existing
Agreement, in any of the other Transaction Documents and in any other document
or instrument incidental hereto or thereto shall, on and after the Amendment
Effective Date, be deemed to mean and refer to the Existing Agreement, as
amended pursuant to this Amendment.
(b)    To induce the Banks and the Administrative Agent to enter into this
Amendment, the Company hereby represents and warrants to the Banks and the
Administrative Agent that as of the Amendment Effective Date, upon giving effect
to this Amendment:
(i)    Representations and Warranties. The representations and warranties
contained in the MARPA and in the other Transaction Documents apply (and are
hereby incorporated herein by reference as if fully set forth herein) with
respect to this Amendment and are true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects) on and as of the
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of such earlier date.
(ii)    No Termination Event. No event has occurred and is continuing or would
result from the consummation of this Amendment that would constitute a
Termination Event.
(c)    The Company hereby agrees that it shall, in accordance with Section 15.2
of the MARPA, promptly upon receipt of an invoice therefor, pay all reasonable
fees and expenses of legal counsel to the Administrative Agent in relation to
the preparation and execution of this Amendment.
(d)    Each Facility Party, by its signature below, hereby (i) agrees that,
notwithstanding the effectiveness of this Amendment, the MARPA continues to be
in full force and effect (except, in the case of the MARPA, to the extent
expressly amended hereby) and (ii) affirms and confirms its obligations under
each of the Transaction Documents to which it is a party.



--------------------------------------------------------------------------------

- 6 -



(e)    This Amendment and the rights and obligations of the parties hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the laws of the State of New York, without regard to conflict of laws principles
thereof that would result in the application of any other law.
(f)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(g)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of this Amendment by facsimile electronic
transmission or by e-mail transmission of a pdf (or similar) file format
document shall be as effective as delivery of a manually executed counterpart of
this Amendment.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.


 
THE SCOTTS COMPANY LLC
 
 
 
 
 
By:_/s/ THOMAS RANDAL COLEMAN_______
 
Name: Thomas Randal Coleman
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
THE SCOTTS MIRACLE-GRO COMPANY
 
 
 
 
 
By: _/s/ THOMAS RANDAL COLEMAN_______
 
Name: Thomas Randal Coleman
 
Title: Executive Vice President and Chief Financial Officer





[Signature Page to First Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------




 
MIZUHO BANK, LTD., as Administrative Agent and a Bank
 
 
 
 
 
By:_/s/ TAKAYUKI TOMII__________________
 
Name: Takayuki Tomii
 
Title: Deputy General Manager




[Signature Page to First Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------






 
THE BANK OF NOVA SCOTIA, as a Bank
 
 
 
 
 
By:_/s/ JONATHAN KHAN__________________
 
Name: Jonathan Khan
 
Title: Director, Supply Chain Finance
 
 
 
 
 
By:_/s/ SILVIA BRUDAR___________________
 
Name: Silvia Brudar
 
Title: VP, Trade Finance Sales
 
 




[Signature Page to First Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------






 
COÖPERATIEVE RABOBANK U.A. (formerly known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland"), NEW YORK BRANCH, as a
Bank
 
 
 
 
 
By:_/s/ THOMAS MCNAMARA______________
 
Name: Thomas McNamara
 
Title: Vice President
 
 
 
 
 
By:_/s/ CHRISTOPHER LEW________________
 
Name: Christopher Lew
 
Title: Executive Director
 
 






[Signature Page to First Amendment to Amended and Restated Master Accounts
Receivable Purchase Agreement]



--------------------------------------------------------------------------------




ANNEX


SCHEDULE 5
APPROVED DEBTORS


Approved Debtor
Applicable Margin
Debtor Sublimit
Lowe’s Companies, Inc. and its Subsidiaries and Affiliates
0.95%
$240 million
Wal-Mart Stores Inc. and its Subsidiaries and Affiliates
0.95%
$120 million
The Home Depot, Inc. and its Subsidiaries and Affiliates
0.95%
$240 million



For purposes of this Schedule 5 only, the terms “Affiliate” and “Subsidiary”
shall have the meanings set out below.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; where
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have corresponding meanings.

“Subsidiary” means, at any time, with respect to any Person, any other Person,
if at such time the first mentioned Person (i) owns, directly or indirectly,
securities or other ownership interests in such other Person, having ordinary
voting power to elect a majority of the board of directors or persons performing
similar functions for such other Person, and (ii) directly or indirectly,
through the operation of any agreement or otherwise, the ability to elect or
cause the election of a majority of the board of directors or other persons
performing similar functions for such other Person or otherwise exercise control
over the management and policies of such other Person, and in either case will
include any other Person in like relationship to a Subsidiary of such first
mentioned Person.


